DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
“Mobius blades … having a mobius strip shape” found in claim 1. A mobius strip is a surface with a continuous (unending) plane with a half twist (180 degrees). None of the drawing depict an aircraft with propellers having a mobius strip shape. The drawings depict a propeller with a helix shape, i.e., 3D spiral that has both a beginning and end. 
None of the drawings depict “the propulsion and the lift are controlled with the inner and central parts of the body left side blades, the body right side blades, and the tail side blades, and the direction is controlled and the side thrust is radiated with the outer parts of the blades, and the inner parts of the blades are divided into both sides of central part with a width of 1.3 compared to 1 in length” found in claim 6. 
None of the drawings depict “a wireless module” found in claim 8.  
 No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 4 are objected to because of the following informalities:  
Claim 1 contains the phrase, “a plurality of body left side blades coupled and mounted onto a body part and a tail part of an aircraft or aerial vehicle including a head part, the body part, and the tail part , having a Mobius strip shape of ”. The phrase should read, “an aircraft or aerial vehicle comprising: a head part, body part, and tail part; the aircraft or aerial vehicle further comprising a plurality of body left side propeller blades having a Mobius strip shape coupled and mounted onto a body part and a tail part”.  
Claim 1 contains the phrase “a plurality of body right side blades having a Mobius strip shape of”. Please omit the word “of” from this phrase. 
Claims 1 contains the phrase “a plurality of tail side blades having a Mobius strip shape of”. Please omit the word “of” from this phrase. 
The phrase “to be applied” found in claim 4 suggests that the lithium battery pack will be applied to another object or purpose. Either the phrase “to be applied” should be removed, or the object for which the lithium battery pack will be applied should be specified. 
Please change the phrase “is replaced” with “is replaceable” in claim 4.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 5 which is dependent on claim 1 is similarly rejected. 
Claim 1 recites in the preamble the subcombination of  “A propeller structure in the form of twin Mobius blades for an aircraft” that is inconsistent with the body of the claim that recites limitations directed to the combination of the “an aircraft or aerial vehicle including a head part, the body part, and the tail part”, “a gear part case”, “a driving device”, “a fuel cell pack”, and “a control unit”. This inconsistency presents the question as to whether the claim recites a combination or subcombination. There is insufficient antecedent basis for the limitation that is directed to the combination rather than to the subcombination because a “an aircraft or aerial vehicle including a head part, the body part, and the tail part”, “a gear part case”, “a driving device”, “a fuel cell pack”, and “a control unit” is not an inherent component of the “propeller structure in the form of twin Mobius blades for an aircraft”. For purposes of examination, Examiner will treat the claim as best understood and construe the preamble of claim 1 (and similarly dependent claims 2-8) to read, “An aircraft or aerial vehicle comprising:”
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “driving device”, and the claim also recites “(motor)” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For purposes of examination, Examiner will treat the claim as best understood and construe the claim to read “a driving device allowing the gears to be rotated at a controlled speed, wherein the driving device comprises a motor”.
Claim 2 recites in the preamble the subcombination of  “the propeller structure” that is inconsistent with the body of the claim that recites limitations directed to the combination of the “body left side blades”, “body right side blades”, “first to third motors”, “fourth to sixth motors”, “tail side blades”, and “seventh motor”. This inconsistency presents the question as to whether the claim recites a combination or subcombination. There is insufficient antecedent basis for the limitation that is directed to the combination rather than to the subcombination because the “first to third motors”, “fourth to sixth motors”, and “seventh motor” are not an inherent component of the “propeller structure”. As noted for claim 1, Examiner will treat the claim as best understood and construe the preamble of all claims to read “an aircraft or aerial vehicle comprising: ”.
Claim 2 recites the limitation "first to third motors and fourth to sixth motors … a seventh motor" in lines 2 through 4.  There is insufficient antecedent basis for this limitation in the claim as the independent claim only stipulates a plurality of side blades, and doesn’t stipulate a plurality of motors corresponding to the plurality of blades. Further, the specific number of blades and motors isn’t previously specified. For purposes of examination, Examiner will treat the claim as best understood and construe claim 2 to read, “wherein the body left side blades and the body right side blades are driven while being connected by respective motors through gears, and the tail side blades are driven while being connected by a respective motor through the gear.” 
Claim 3 recites in the preamble the subcombination of   “the propeller structure” that is inconsistent with the body of the claim that recites limitations directed to the combination of the “gears that allow the body left side blades and the body right side blades to be rotated” and “motor receiving the power supply”. This inconsistency presents the question as to whether the claim recites a combination or subcombination. There is insufficient antecedent basis for the limitation that is directed to the combination rather than to the subcombination because the “gears” and “motor” are not an inherent component of the “propeller structure”. As noted for claim 1, Examiner will treat the claim as best understood and construe the preamble of all claims to read “an aircraft or aerial vehicle comprising: ”.
Claim 4 recites in the preamble the subcombination of  “the propeller structure” that is inconsistent with the body of the claim that recites limitations directed to the combination of the “fuel cell pack”. This inconsistency presents the question as to whether the claim recites a combination or subcombination. There is insufficient antecedent basis for the limitation that is directed to the combination rather than to the subcombination because a “fuel cell pack” is not an inherent component of the “propeller structure”. As noted for claim 1, Examiner will treat the claim as best understood and construe the preamble of all claims to read “an aircraft or aerial vehicle comprising: ”.
The term “inner and central parts” and “outer parts of the blades” in claim 6 are relative terms which renders the claim indefinite. The term ““inner and central parts” and “outer parts of the blades” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear if the term “outer part” refers to the tip of the blade or the lateral edge of the blade with respect to the centerline from tip to root. It is unclear if the term “inner part” refers to the root of the blade connected to the cylinder, or if it is referring to the medial portion of the blade with respect to the centerline from tip to root. Finally, it is unclear if the term “central part” is referring to the medial portion of the blade with respect to the centerline from tip to root, or if it means the blade itself. Further, the phrase “and the inner parts of the blades are divided into both sides of central part” is written such that the Examiner does not know how to adequately treat the claim on the merits. Please consider using terms known in the art like proximal, distal, lateral, medial, root, tip, blade, twist, front, rear, and a reference point for these terms such that the claim may be interpreted for enablement. Examiner will treat the claim as best understood and construe the claim to read, “wherein the propulsion and the lift are controlled with the inner and central parts of the body left side blades, the body right side blades, and the tail side blades, and the direction is controlled and the side thrust is radiated with the outer parts of the blades, and the inner parts of the blades are divided into both sides of a central part with a width to length ratio of 1.3 to 1”. 
Claim 7 recites in the preamble the subcombination of  “the propeller structure” that is inconsistent with the body of the claim that recites limitations directed to the combination of the “the surface case of the control unit” and “a conductive polymer … to prevent malfunction of the control unit”. This inconsistency presents the question as to whether the claim recites a combination or subcombination. There is insufficient antecedent basis for the limitation that is directed to the combination rather than to the subcombination because a “surface case of the control unit” is not an inherent component of the “the propeller structure”. As noted for claim 1, Examiner will treat the claim as best understood and construe the preamble of all claims to read “an aircraft or aerial vehicle comprising: ”.
Claim 8 recites in the preamble the subcombination of  “the propeller structure” that is inconsistent with the body of the claim that recites limitations directed to the combination of the “wireless module” and “transmitting acquired information to an information center server or a control center server”. This inconsistency presents the question as to whether the claim recites a combination or subcombination. There is insufficient antecedent basis for the limitation that is directed to the combination rather than to the subcombination because a “wireless module” is not an inherent component of the “propeller structure”. As noted for claim 1, Examiner will treat the claim as best understood and construe the preamble of all claims to read “an aircraft or aerial vehicle comprising: ”.

EXAMINER’S NOTE: Given the plurality of objections and 112b rejections found in claim 1,  for examination purposes Examiner will treat the claim as best understood and construe claim 1 to read as follows: 
“An aircraft or aerial vehicle comprising: a head part, body part, and tail part; the aircraft or aerial vehicle further comprising a plurality of body left side propeller blades having a Mobius strip shape coupled and mounted onto a body part and a tail part, being fastened and fixed to a left side of the body part of the aircraft or the aerial vehicle, and formed as a cylindrical part so that one side is inserted and fixed into a gear shaft; a plurality of body right side propeller blades having a Mobius strip shape being fastened and fixed to a right side of the body part of the aircraft or the aerial vehicle, and formed in a cylindrical part so that one side is inserted and fixed into the gear shaft; a plurality of tail side propeller  blades having a Mobius strip shape being fastened and fixed to the tail part of the aircraft or the aerial vehicle, and formed in a cylindrical part so that one of both sides is inserted and fixed into the gear shaft; a gear part case allowing the cylindrical parts formed at one side of each of the body left side blades, the body right side blades, and the tail side blades to be inserted into a hole formed to face the surface of the case and including a gear part case coupling member; gears mounted inside the gear part case and allowing the body left side blades, the body right side blades, and the tail side blades to be rotated by driving of a motor receiving power; a driving device allowing the gears to be rotated at a controlled speed, wherein the driving device comprises a motor; a fuel cell pack supplying power so as to operate the driving device; and a control unit controlling rotational speeds of the body left side blades, the body right side blades, and the tail side blades.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 4, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Frolov et al. (US 20180354617 A1) in view of Bailey (GB 2507773 A).
Regarding claim 1 as best understood, Frolov teaches an aircraft or aerial vehicle comprising: a head part, body part, and tail part (depicted in Figure 32); the aircraft or aerial vehicle further comprising a plurality of body left side propeller blades coupled and mounted onto a body part and a tail part (depicted in Figure 32), being fastened and fixed to a left side of the body part of the aircraft or the aerial vehicle (depicted in Figure 32), and formed as a cylindrical part (propeller shaft is depicted in Figures 18 and 26 and is formed as a cylinder part) so that one side is inserted and fixed into a gear shaft (¶ [0128] and Figure 26); a plurality of body right side propeller blades being fastened and fixed to a right side of the body part of the aircraft or the aerial vehicle (Figure 32), and formed in a cylindrical part (Figures 18 and 26) so that one side is inserted and fixed into the gear shaft (¶ [0128]); a plurality of tail side propeller blades being fastened and fixed to the tail part of the aircraft or the aerial vehicle (Figure 32), and formed in a cylindrical part (Figures 18 and 26) so that one of both sides is inserted and fixed into the gear shaft (¶ [0128]); a gear part case allowing the cylindrical parts formed at one side of each of the body left side blades, the body right side blades, and the tail side blades to be inserted into a hole formed to face the surface of the case and including a gear part case coupling member (¶ [0128] and Figure 26); gears mounted inside the gear part case and allowing the body left side blades, the body right side blades, and the tail side blades to be rotated by driving of a motor receiving power (¶ [0128]); a driving device allowing the gears to be rotated at a controlled speed (¶ [0128]), wherein the driving device comprises a motor (¶[0128]); a fuel cell pack supplying power so as to operate the driving device (¶ [0144]); and a control unit controlling rotational speeds of the body left side blades, the body right side blades, and the tail side blades (¶[0083, 0100-0103, 0107-0108, 0134, 0143, 0147]). Frolov fails to specifically teach the propeller blades having a Mobius strip shape. However, Mobius strip propeller blades are well known in the art as is taught by Bailey (Figures 1-18). It would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Frolov with Bailey’s propellers in order to achieve a greater movement of air with less energy and less noise in a smaller diameter (as taught by page 3 of Bailey). 
Regarding claim 2 as best understood, Frolov as modified by Bailey teaches the invention discussed in claim 1, wherein the body left side blades and the body right side blades are driven while being connected by respective motors through gears (Figures 26, 32, and ¶ [0128]), and the tail side blades are driven while being connected by a respective motor through the gear (Figures 26, 32, and ¶ [0128]).  To further treat the claim 2 on the merits, if the claim included appropriate dependent language whereby the aircraft comprises seven motors and sets of propellers, it would have been obvious to one of ordinary skill in the art prior to the effective filing to modify Frolov’s aircraft by duplicating the number of propellers and motors such that there were at least seven,  since it has been held that mere duplication of working parts of an invention involves only routine skill in the art. See MPEP 2144.04 VI.
Regarding claim 4 as best understood, Frolov as modified by Bailey teaches the invention discussed in claim 1, wherein the fuel cell pack is replaceable with a lithium battery pack (¶ [0144]).
Regarding claim 6 as best understood, Frolov as modified by Bailey teaches the invention discussed in claim 1, wherein the propulsion and the lift are controlled with the inner and central parts of the body left side blades, the body right side blades, and the tail side blades, and the direction is controlled and the side thrust is radiated with the outer parts of the blades (without any additional structural limitations, Frolov as modified by Bailey teaches these limitations inasmuch as applicant has defined). Frolov as modified by Bailey fails to specifically teach wherein the inner parts of the blades are divided into both sides of a central part with a width to length ratio of 1.3 to 1. However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to specify that the Bailey’s Mobius strip propeller comprised a width to length ratio of 1.3 to 1, since it has been held that where the general conditions of a claim are disclosed in the prior art (the Mobius strip propeller of Bailey), discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.
Regarding claim 8 as best understood, Frolov as modified by Bailey teaches the invention discussed in claim 1, further comprising: a wireless module applied for collecting information on places where access is difficult for people, for reconnaissance, and guiding forest fires, and transmitting acquired information to an information center server or a control center server (¶ [0083, 0100-0103, 0107-0108, 0134, 0143, 0147]).

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Frolov et al. (US 20180354617 A1) in view of Bailey (GB 2507773 A) and in further view of Zavolnyi (GB 2493241 A).
Regarding claim 3, Frolov as modified by Bailey teaches the invention discussed in claim 1, but fails to specifically teach wherein the gears that allow the body left side blades and the body right side blades to be rotated by driving of the motor receiving the power supply are the type of spur gear and as the gears that allow the tail side blades to be rotated by driving of the motor receiving the power supply, any one of a helical gear, a bevel gear, a spiral bevel gear, a worm gear, and a hypoid gear the gears may be selected and applied. However, Frolov teaches the use of a gearbox used to change the gear ratio between motors and the propellers allowing them to rotate at different rates for different flight mission requirements and different thrust profiles (¶ [0128]). Further, use of spur gears, bevel gears, and worm gears are well known in the art for driving propellers as is evidenced by Zavolnyi (Figures 6-10, 11-12, and 15).  As such, it would have been obvious to one of ordinary skill in the art to specify that the gears used in the gearbox of the modification of Frolov and Bailey to be rotated by driving the motor receiving the power supply were one of either a spur gear, bevel gear, or worm gear (as taught by Zavolnyi). 

Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Frolov et al. (US 20180354617 A1) in view of Bailey (GB 2507773 A) and in further view of Nicoli (US 20200001172 A1).
Regarding claim 7, Frolov as modified by Bailey teaches the invention discussed in claim 1, but fails to teach wherein the surface of the case of the control unit is coated with a conductive polymer made of polyaniline or polypyrrole to prevent malfunction of the control unit due to disturbance from electromagnetic waves. However, use of polyaniline or polypyrrole as a conductive polymer to coat a control unit in order to dissipate static charges or act as an electro-magnetic interference shield is well known in the art as is evidenced by ¶ [0017] and claim 17 of Nicoli. As such, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to specify that Frolov’s control unit was coated with polyaniline or polypyrrole in order to dissipate static charges or act as an electro-magnetic interference shield (as taught by Nicoli). 

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 Shima (US D885298 S)- a propeller blade with a Mobius strip shape.
Kirsten (US 2090052 A)- teaches an analogous aircraft 
Avellan et al. (WO 2011081577 A1)- a propeller blade with a Mobius strip shape.
Kroo (US 20120012692 A1, US 20130020429 A1) – teaches analogous aircrafts. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MICHAEL HESTON whose telephone number is (571)272-3099. The examiner can normally be reached M-Th 0600-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN MICHAEL HESTON/Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644